Case 1:18-sw-00769-JFA Document1 Filed 12/20/18 Page 1 of 12 PagelD# 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

for the
Eastern District of Virginia

UNITED STATES DISTRICT COURT {=~
|

In the Matter of the Search of

(Briefly describe the property io be searched

or identify the person by name and address) Case No. 1:18-SW-769

One United States Postal Service Parcel.
See Attachment A for tracking number.

mg See Stl eat Snel

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

P "BEE ea Seren IR RAIOR “Gf Parcel to be Searched).

located in the Eastern District of Virginia , there is now concealed (identify the

 

person or describe the property to be seized):
See Aitachment B (Description of tterms to be Seized).

The basis for the search under Fed. R. Crim. P. 41{c) is (check one or more):
Wf evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
( a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC § 843(b) Use of a Communication Facility to Transport Controlled Substances; and
21 USC § 841(a)(1) Possession with Intent to Distribute a Controlled Substance.

The application is based on these facts:
See attached affidavit.

Continued on the attached sheet.

f Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

AUSA Rosanne C. Haney/SAUSA Andrew Dober

Kathryn Maxwell, United States Postal Inspector

 

Printed name and title

Sworn to before me and signed in my presence. “>
Is}

D - John F. Anderson
Date: Le. 20 Lrg United States Manistrate Judge

 

 

udge 's signature

City and state: Alexandria, Virginia Hon. John F. Anderson, U.S. Magistrate Judge

Printed name and title
Case 1:18-sw-00769-JFA Document 1 Filed 12/20/18 Page 2 of 12 PagelD# 2

ATTACHMENT A

DESCRIPTION OF PARCELS TO BE SEARCHED

 

 

 

Subject | Express (E), Priority (P), From: To: .
Parcel | First Class (F), or Name and Address Name and Address
“Registered (R)
Tracking ID Number
] (P) 9205 5901 7554 7700 0119 KATIE KOBARSIH BREE MOORE
7170 19 HICKORY HILL SQUARE 655 BAKER ST APT 7207
ASHBURN VA 20148 COSTA MESA CA 92626-

 

 

 

4435

 

 
Case 1:18-sw-00769-JFA Document 1 Filed 12/20/18 Page 3 of 12 PagelD# 3

ATTACHMENT B

DESCRIPTION OF ITEMS TO BE SEIZED

1. Narcotics or other controlled substances, as well as contraband related to drug trafficking,
e.g., packaging materials; |

2. United States currency or other financial instruments;

3. Customer records;

4. Business ledgers, lists, and notations;

3. Prescription records;

6. Records of a financial nature; and

7. Other evidence of transactions in relation to drug trafficking.
Case 1:18-sw-00769-JFA Document 1 Filed 12/20/18 Page 4 of 12 PagelD# 4

IN THE MATTER OF A SEARCH OF

ONE UNITED STATES POSTAL SERVICE

IN THE UNITED STATES DISTRICT COURT

pee
|

pO q / i

py
tt

lit

+

FOR THE EASTERN DISTRICT OF VIRGINIA}; | Fe 20 2019

PARCEL PACKAGES;

SEE ATTACHMENT A FOR TRACKING

NUMBER.

Alexandria Division

i
i

Case Number: 1:18-sw-769

AFFIDAVIT IN SUPPORT OF APPLICATION
FOR A SEARCH WARRANT FOR ONE U.S. MAIL PARCEL

I.

SUBJECT PARCEL

This is an Affidavit submitted in support of an Application for a Search Warrant for one

subject U.S. Mail Parcel, hereinafter “the Subject Parcel.” The Subject Parcel is currently

located at the Dulles Processing and Distribution Center in Dulles, Virginia. The Dulles

Processing and Distribution Center is located within the Eastern District of Virginia. The Subject

Parcel is specifically identified as follows:!

ad.

(if
|
. |

 

 

 

 

 

 

Subject | Express (E), Priority (P), | From: To:

Parcel | First Class (F), or Name and Address Name and Address
Registered (R)
Tracking ID Number

1 (P) 9205 5901 7554 77000119 | KATIE KOBARSIH BREE MOORE
7170 19 HICKORY HILL SQUARE | 655 BAKER ST APT 7207

ASHBURN VA 20148 COSTA MESA CA 92626-
4435

 

 

 

' For all of the tables in this Affidavit regarding the Subject Parcels, I have listed the
sender and recipient information as it appears on the Subject Parcels. In other words, the
capitalization, punctuation, and spelling of addresses in the table are the same as that which I
observed on the Subject Parcels.
Case 1:18-sw-00769-JFA Document1 Filed 12/20/18 Page 5 of 12 PagelD# 5

Il. AFFIANT

I, Kathryn S. Maxwell, being duly sworn, hereby depose and state:

Ihave been a U.S. Postal Inspector since July 2012. I have completed 12 weeks of basic
investigative training, which included various aspects of federal law enforcement training related
to the investigation of narcotics-related offenses. Upon entering USPIS, I completed twelve
weeks of training in Potomac, Maryland. The training covered various aspects of federal law
enforcement including the investigation of narcotics-related offenses. I have participated in
multiple interdictions, controlled deliveries, seizures, and search warrants, which have resulted in
criminal arrests and prosecutions.

The facts and information contained in this affidavit are based on my personal knowledge
as well as that of the other agents involved in this investigation. All observations that were not
made personally by me were related to me by the persons who made the observations. Sources
of information used routinely in this process include verifying zip codes through a public
database maintained by the U.S. Postal Service (USPS.com) and checking associations between
names and addresses in a law enforcement database (CLEAR). This affidavit contains only that
information necessary to establish probable cause in support of an application for a search
warrant authorizing a search of the Subject Parcel. This affidavit is not intended to include each
and every fact and matter observed by or made known to agents of the government.

Based upon my training and experience, I know that there are suspicious characteristics
common to many packages that contain narcotics, controlled substances or narcotics proceeds
(currency), and personal and financial documents related to such proceeds and narcotics. These
factors, detailed more fully below, are used as a pointer system to identify packages requiring

further investigation.
Case 1:18-sw-00769-JFA Document 1 Filed 12/20/18 Page 6 of 12 PagelD# 6

A totality of factors or characteristics creates reasonable suspicion prior to presenting a
parcel to a canine for examination. The Subject Parcel exhibited several of these factors and was
also alerted to by a trained canine. While there are many characteristics that experienced Postal
Inspectors look for, the most common factors or suspicious characteristics routinely observed in
the course of screening packages are as follows:

1. Contrasts observed between Legitimate Business Parcels and Drug Parcels:

As alternatives to First-Class Mail, which does not always provide a customer with the
ability to track the progress of a parcel through the system, the U.S. Postal Service offers Priority
Mail Express and Priority Mail.

a. Priority Mail Express: Priority Mail Express is guaranteed to be delivered
on a set date and time, usually overnight (the deadline is determined at the time of mailing). The
customer receives a receipt with this guaranteed information and can opt for a signature
requirement when the parcel is delivered. Customers can track the parcel online by its distinct
Priority Mail Express tracking number. The weight of the package and the distance traveled are
the two main factors in setting the price. Priority Mail Express costs more than Priority Mail.

b. Priority Mail: Priority Mail has a delivery service standard of two to four
business days, but is not guaranteed. Priority Mail is a less expensive alternative to Priority Mail
Express, but still provides the ability to track a parcel.

Businesses using Priority Mail Express typically have a business or corporate account
visible on the mailing label, which covers the cost of the mailing, in contrast to the drug
distributor who will pay at the counter with cash or a credit card. Business Priority Mail Express
parcels typically weigh no more than eight ounces, and business Priority Mail parcels typically
weigh no more than two pounds. Drug packages typically exceed these weights; in my

experience, it is fairly easy to separate out smaller parcels, which constitute seventy to eighty
Case 1:18-sw-00769-JFA Document 1 Filed 12/20/18 Page 7 of 12 PagelD# 7

percent of all Priority Mail Express and Priority Mail parcels, from other parcels. Address labels
on business parcels are typically typed, and address labels on drug packages are typically
handwritten. Typically, drug traffickers using Priority Mail Express will opt out of the signature
requirement.

c. First-Class Mail: Some individuals mailing illicit narcotics through the
U.S. Postal Service are now utilizing both First-Class package service with tracking, and First-
Class mail without tracking, as a way to obscure their illicit activity and to circumvent law
enforcement profiling efforts. First-Class packages containing illicit narcotics may weigh less
than one pound, or even be mailed in flat envelopes, depending on the type of narcotic involved.

2. Invalid Sender/Return Address: When drugs are shipped through the mails, the
senders generally do not want them back. To distance themselves from parcels containing drugs,
the return addresses and the names of senders are often fictitious or false. A fictitious or false
address can be anything from an incorrect zip code to a non-existent house number or street. The
name of the sender is also typically invalid. I have seen packages sent by persons with names of
celebrities, cartoon characters, or fictional persona, but more often a search of the CLEAR
database reflects that there is no association between the name of the sender and the address
provided.

3. Invalid Recipient/Address: It may appear counter-productive to put the wrong
receiving address on a package, but often the named recipient is not associated with the address.
This provides plausible deniability to anyone receiving the package as to their knowledge of its
contents. Sometimes drug packages are addressed to vacant properties with the expectation that
the postal carrier will just leave it at the address. The intended recipient will then retrieve it from

that location and hope to remain anonymous.
Case 1:18-sw-00769-JFA Document1 Filed 12/20/18 Page 8 of 12 PagelD# 8

4. Destination State: If other criteria are present, for example, I know from
experience and training that a domestic package being addressed to California, can indicate that a
parcel contains proceeds from the sale of illegal narcotics.

. 5. State of Origin: If other criteria are present, I.know from experience and training
that domestic packages sent from California, Colorado, and Nevada can indicate that a parcel
contains controlled substances.

6. Electronic Postage: The US Postal Service created electronic postage as a
service for frequent mailers and businesses who prefer printing address labels and purchasing
postage from their residence or business. In my training and experience, drug traffickers may
sometimes create electronic postage accounts as a means of giving legitimate appearance to their
drug mailings. In these cases, they typically create the accounts using fictitious account
information and often provide pre-paid credit cards as a means of payment, which are difficult to
track. Drug traffickers often use legitimate business return addresses in states other than known
“source” states as a means to deter detection, as these other states are not usually considered
“source” states for controlled substances. The postage labels are printed/typed unlike the typical
drug related mailing label, which is routinely handwritten.

7. Additional Factors: Additional factors seen less frequently, but nevertheless
noteworthy, include:

a. Smell: The odors of cocaine, marijuana, and methamphetamine are
distinct, and, through experience, Postal Inspectors are familiar with these odors. On occasion, a
parcel will emit an odor that is easily recognized without the assistance of a canine. Other smells
that suggest the contents are narcotics are from masking agents. Common masking agents used
in an attempt to thwart law enforcement and canines typically include dryer sheets, coffee,

mustard, and any other substance that releases a strong smell.
Case 1:18-sw-00769-JFA Document1 Filed 12/20/18 Page 9 of 12 PagelD# 9

b. Packaging: Heavily taped parcels are another factor that will suggest a
drug parcel. I have also observed excessive glue on package flaps.

It is my experience that when these factors are observed, a drug detection canine will
likely “alert” next to the parcel, indicating the dog has detected the presence of narcotics. Asa
result, these factors become a reliable way to profile the parcels being shipped every day.

Il. STATEMENT OF FACTS AND CIRCUMSTANCES
The following factors or suspicious characteristics are present in the Subject Parcel,

which is identified numerically consistent with Attachment A, in the following table.

 

     
 

   

 

 

 

 

 

 

 

 

Priority Express/Priority/Registered/ 1* Class
12.5” X 9.5”
Weight of Parcel 5.1 ounces
From Name/Address Associated No, name does not associate with address
To Name/Address Associated No, name does not associate with address
Destination Area Yes — California
Canine Alert Yes — Jack?
Other Suspicious Characteristics No street or apartment number provided in
the sender address

 

 

 

Standard protocols for canine detection were followed. Specifically, the Subject Parcel
was placed in the work area among other boxes at the USPS, Dulles Processing and Distribution
Center, Dulles, Virginia. At that time, the law enforcement handler and his narcotic-detecting

canine were brought in to search the area. The handler observed the canine and then informed

 

2 “Jack” was last certified in May of 2018 to alert on the odors of marijuana, hashish, cocaine,
heroin, methamphetamine, and ecstasy. Jack is trained on a monthly basis to ensure the canine’s
accuracy. Virginia State Police Trooper John Yacek is Jack’s handler.
Case 1:18-sw-00769-JFA Document1 Filed 12/20/18 Page 10 of 12 PagelD# 10

Postal Inspectors that the dog alerted on the Subject Parcel, which was hidden among other
boxes.
IV. CONCLUSION
I submit that, based upon the above indicators exhibited by the Subject Parcel, my
training and experience and the alert of a trained canine on the package, there is probable cause
to believe that the above-described Subject Parcel contain narcotics or controlled substances
and/or materials relating to the distribution of controlled substances through the United States

Mail.

Ld vel lon aS

‘Kathryn Maxwell / .
United States Postal Inspector

Subscribed and sworn to before me
on the 20" day of December 2018.

/s} SO
John F. Anderson

—United States Magistrate J
The Honorable John F. Anderson
United States Magistrate Judge

Alexandria, Virginia
Case 1:18-sw-00769-JFA Document1 Filed 12/20/18 Page 11 of 12 PagelD# 11

ATTACHMENT A

DESCRIPTION OF PARCELS TO BE SEARCHED

 

 

 

Subject | Express (E), Priority (P), From: To:
Parcel | First Class (F), or Name and Address Name and Address
Registered (R)
Tracking ID Number
1 (P) 9205 5901 7554 7700 0119 KATIE KOBARSIH BREE MOORE
7170 19 HICKORY HILL SQUARE 655 BAKER ST APT 7207
ASHBURN VA 20148 COSTA MESA CA 92626-

 

 

 

 

4435

 
Case 1:18-sw-00769-JFA Document1 Filed 12/20/18 Page 12 of 12 PagelD# 12

ATTACHMENT B

DESCRIPTION OF ITEMS TO BE SEIZED

1. Narcotics or other controlled substances, as well as contraband related to drug trafficking,
é.g., packaging materials;

2. United States currency or other financial instruments;

3. Customer records;

4. Business ledgers, lists, and notations;

5. Prescription records;

6. Records of a financial nature; and

7. Other evidence of transactions in relation to drug trafficking.
